DETAILED ACTION
Applicant’s response, filed 07 Dec. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the claimed invention is 15 July 2015.

Status of Claims
Claims 9, 14-16, and 18-37 are cancelled.
Claims 1-8, 10-13, and 17 are pending.
Claims 1-8, 10-13, and 17 are rejected.

Claim Interpretation
Claim 1 recites “a compute and store server” in line 3. Applicant’s specification at para. [0093] discloses the remote compute and store server may be embodied as any type of computation or computer device capable of performing the functions described herein. Therefore, the compute and store server is interpreted to mean a generic computer.
Claim 1 recites “directly or indirectly incorporating genetic data…”. Applicant’s specification at para. [0041] discloses that direct data incorporation occurs by the user entering information into the database, and indirect data incorporation occurs by a third-party entering the data of the user. Therefore, directly incorporating genetic data will be interpreted to mean the data is incorporate 
Claim 1 recites “…, wherein the genetic data is raw or statistically analyzed data generated from the genetic sample of the agricultural product that defines one or more gene markers of the agricultural product to be analyzed”. The limitation defining how the genetic data was obtained is interpreted as a product-by-process limitation. Therefore, the limitation is interpreted to only define the process in which the genetic data was previously made, but does not require a step of statistically analyzing data or generating data from a genetic sample” within the metes and bounds of the claim. See MPEP 2113 I.
Claim 1 recites “pairing a genetic sample…with a specific identifier…; directly or indirectly incorporating genetic data from a user into a database…, wherein the genetic sample is collected with the sample collection kit” in lines 7 to 14. However, claim 1 does not require a step of collecting the genetic sample. Therefore, the limitation “wherein the genetic sample is collected with the sample collection kit” is interpreted to define the process in which the genetic sample was previously collected, but a step of collecting the genetic sample using the sample collection kit is not required within the metes and bounds of the claim. See MPEP 2113 I.
Claim 4 recites “wherein the bioinformatics data is indicative of genomic data and nutritional data associated with the agricultural product”. Accordingly, bioinformatics data is interpreted to mean any data indicative of genomic and nutritional data that is associated with the agricultural product.

	

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-8, 10-13, and 17 under 35 U.S.C. 112(b) in the Office action mailed 10 Sept. 2021 has been withdrawn in view of claim amendments received 07 Dec. 2021.
The rejection of claims 14-16 under 35 U.S.C. 112(b) in the Office action mailed 10 Sept. 2021 has been withdrawn in view of the cancellation of these claims received 07 Dec. 2021.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited and necessitated by claim amendment.
Claim 2 recites “..wherein analyzing the genetic data comprises analyzing the one or more gene markers of the agricultural product.”. Claim 1, from which claim 2 depends, recites “analyzing…the genetic data, wherein analyzing the genetic data comprises classifying the agricultural product for a response to a predetermined nutrient based on the one or more gene markers defined by the genetic data”. Therefore, claim 1 already requires that analyzing the genetic data involves analyzing the one or more gene markers (e.g. to classify the response). As such, claim 2 fails to further limit the subject matter of claim 1, from which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
The rejection of claims 14-16 under 35 U.S.C. 101 in the Office action mailed 10 Sept. 2021 has been withdrawn in view of the cancellation of these claims received 07 Dec. 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-13, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method for managing agricultural products in an agricultural farm. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1:
Claim 1 recites the following steps which fall under the mental processes grouping of abstract ideas:
pairing a genetic sample of the agricultural product with a specific identifier, wherein the specific identifier comprises a bar code;
directly or indirectly incorporating genetic data from a user into a database of the remote compute and store server, wherein the genetic data is raw or statistically analyzed data generated from the genetic sample of the agricultural product that defines one or more gene markers of the agricultural product to be analyzed;
analyzing the genetic data, wherein analyzing the genetic data comprises classifying the agricultural product for a response to a predetermined nutrient based on the one or more gene markers defined by the genetic data;
generating a genetic profile of the agricultural product based on the analysis of the genetic data;  and
presenting feedback based on the registration details and the genetic profile in response to scanning the specific identifier at the agricultural farm, wherein the feedback comprises a nutritional recommendation associated with the predetermined nutrient.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of directly or indirectly incorporating genetic data from a user into a database, pairing a genetic sample of the agricultural product with a specific identifier, analyzing genetic data, generating a genetic profile based on an analysis of the genetic data, and presenting feedback based on the registration details and the genetic profile falls under the mental process grouping of abstract idea. First, directly or indirectly incorporating genetic data into a database involves collecting information, which is a mental process (Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)). Pairing a genetic sample with a specific identifier requires making an association between two pieces of information by 
Dependent claims 2, 4-5, 7-8 and 13, further recite an abstract idea. Dependent claim 2 further recites the mental process of analyzing the one or more gene markers of the agricultural product. Dependent claim 4 further recites the mental process of analysis of the genetic data to comprise at least one of genomic data, proteomic data, metabolomics data, and bioinformatics data, wherein the bioinformatics data is indicative of genomic data and nutritional data associated with the agricultural product. Dependent claim 5 further recites the mental process of analysis of the genetic data to comprise at least one of DNA sequencing data, RNA sequencing data, or gene expression data. Dependent claim 6 further recites the mental process of presenting at least one a breeding suggestion, a market valuation, a market forecast, and a lineage tracker. Dependent claim 7 further recites the mental process of identifying the agricultural product via a specific identifier, wherein the specific identifier comprises a bar code. Dependent claim 8 further recites the mental process of analyzing the genetic profile and determining feedback based on the [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2 and 4-8 do not further recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
receiving, by a remote compute and store server, registration details from a user, wherein the registration details define one or more characteristics of an agricultural product (i.e. receiving data); 
providing a sample collection kit to the user in response to receiving the registration details;
receiving, by the remote compute and store server, a scan of the specific identifier from a computing device at the agricultural farm (i.e. receiving data); and 
performing, by the remote compute and store server, an automated function based on a result of the analysis of the genetic profile, wherein performing the automated function comprises generating and transmitting a command to an actuator associated with a mechanized device of the agricultural farm (i.e. data output).
The additional element of claim 3 includes:
wherein receiving the registration details defining the one or more characteristics of the agricultural product comprises, receiving the registration details defining one or more characteristics of a crop or a livestock.
The additional elements of claims 12-13 and 17 include:
wherein presenting the feedback comprises transmitting the feedback to a computing device for display via a display of the computing device (claim 12); 
receiving, by the remote computer and store sever, updated agricultural product data associated with the agricultural product (claim 13); and
wherein presenting the feedback comprises transmitting the feedback to a computing device for display via a display of the computing device based (claim 17).
The additional element of claim 10 includes:
wherein performing the automated function further comprises generating and transmitting a notification to the user; and
The additional element of claim 11 includes:
wherein generating the notification to the user comprises generating at least one of an email, a text message, and an in-application notification (i.e. data output).
A remote compute and store server (i.e. a computer), a computing device, a display, receiving data, displaying data, and data output are generic computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Therefore, the additional elements of a remote computer and store server, receiving, displaying data, and data output do not integrate the recited judicial exception into a practical application.
Further regarding the step of generating and transmitting a command to an actuator associated with a mechanized device of the agricultural farm, when determining whether a claim integrates 
Furthermore, the additional element of providing a sample collection kit to the user only serves to collect data for use by the abstract idea (i.e. collecting genetic data), which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additionally recited elements amount to merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-8, 10-13, and 17 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2 and 4-8 do not further recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 include:
receiving, by a remote compute and store server, registration details from a user, wherein the registration details define one or more characteristics of an agricultural product (i.e. receiving data); 
providing a sample collection kit to the user in response to receiving the registration details;
receiving, by the remote compute and store server, a scan of the specific identifier from a computing device at the agricultural farm (i.e. receiving data); and 
performing, by the remote compute and store server, an automated function based on a result of the analysis of the genetic profile, wherein performing the automated function comprises generating and transmitting a command to an actuator associated with a mechanized device of the agricultural farm (i.e. data output).
The additional element of claim 3 includes:
wherein receiving the registration details defining the one or more characteristics of the agricultural product comprises, receiving the registration details defining one or more characteristics of a crop or a livestock (i.e. receiving data).
The additional elements of claims 12-13 and 17 include:
wherein presenting the feedback comprises transmitting the feedback to a computing device for display via a display of the computing device (i.e. data output) (claim 12); 
receiving, by the remote computer and store sever, updated agricultural product data associated with the agricultural product (i.e. receiving data) (claim 13); and
wherein presenting the feedback comprises transmitting the feedback to a computing device for display via a display of the computing device based (i.e. data output) (claim 17).
The additional element of claim 10 includes:
wherein performing the automated function further comprises generating and transmitting a notification to the user (i.e. data output); and
The additional element of claim 11 includes:
wherein generating the notification to the user comprises generating at least one of an email, a text message, and an in-application notification (i.e. data output).
A remote compute and store server (i.e. a computer), a computing device, a display, receiving data, displaying output, and data output are generic computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements of receiving data, a remote compute and store server, displaying data, and data output, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
Further regarding the additional elements of receiving a scan on the remote computer and store server from a computing device at the farm and generating and transmitting a command to an actuator of a mechanized device of the farm by the remote computer and store server, the courts have found receiving or transmitting data over a network, e.g., using the Internet to gather data as well-understood, routine, and conventional functions when they are claimed in a merely generic matter or as insignificant extra-solution activity. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The additional element of providing a sample collection kit to the user in response to receiving the registration details is well-understood, routine, and conventional. This position is supported by Kamper (DNA Collection with Perfomagene Nasal Swabs: Quantity, Quality, and Cost Effectiveness, 2012, California Polytech State University, pg. 1-26; newly cited) and McClure et al. (Collecting Genetic Material from Beef Cattle, 2005, MU extension, pg. 1-4; newly cited). Kamper discloses that collecting DNA for genomic testing has become much more common and affordable in the past few years, and blood sampling, hair sampling, and nasal swabs are three popular sources of tissue to extract DNA (pg. 4, para. 3). McClure et al. overviews genetic testing in the cattle industry (pg. 1, col. 1, para. 1-2), which includes there are several genetic tests commercially available for cattle, and that companies that provide genetic testing services typically provide the supplies necessary for sample collection, such as a needle and collection tube or an FTA card (pg. 3, col. 2, para. 4; FIG. 1-3 and 5; Table 1). Therefore, the additional element of providing a sample collection kit is well-understood, routine, and conventional. 
Furthermore, even considered in combination, the above additional elements are well-understood, routine, and conventional. This position is supported by Leachman et al. (US 2013/0346282 A1; previously cited), Stroman et al. (US 8,642,262 B2; Pub. Date: 4 Feb. 2014), and Pickett (US 6,691,135 B2; Pub. Date: 10 Feb. 2004; newly cited), Leachman et al. discloses a system for managing livestock (Abstract) which includes obtaining DNA information from genetic tests of DNA samples from the livestock ([0063]-[0064]), using a computer to transmit data 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 07 Dec. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Step 2A, Prong 1:
Applicant remarks that independent claim 1 does not include subject matter within one of the three groupings of subject matter identified in the 2019 Revised Guidance and thus does not recite an abstract idea, and that claim 1 has been amended to recite “classifying the agricultural product for a response to a predetermined nutrient based on the one or more gene markers defined by the genetic data”, and that is cannot be practically performed in the mind because the human mind is not equipped to analyze genetic data by classifying an agricultural product, as claimed (Applicant’s remarks at pg. 8, para. 3 to pg. 9, para. 1). Applicant further remarks that amended claim 1 recites analyzing the genetic data with specificity and thus does not recite analyzing information with a high level of generality (Applicant’s remarks at pg. 9, para. 1 to para. 2).
This argument is not persuasive. Claim 1 recites “…analyzing…the genetic data, wherein analyzing the genetic data comprises classifying the agricultural product for a response to a predetermined nutrient based on the one or more gene markers defined by the genetic data”. Therefore, the broadest reasonable interpretation of claim 1 requires analyzing a single gene marker to determine a response to a predetermine nutrient, by, for example, determining the present of a particular single nucleotide polymorphism (SNP) on a gene and the animal will have a higher gain in weight with the consumption of protein based on the presence of this marker, which can be practically performed in the mind. Therefore, this limitation recites a mental process. Furthermore, Applicant has not provided any arguments specific to any other limitations as to why they cannot be practically performed in the mind.

Step 2A, Prong 2:
Applicant remarks claim 1 recites a method including particular steps for collecting and analyzing genetic data, as well as requesting and providing feedback relating to that analysis, and therefore claim 1 recites meaningful limits on any abstract ideas that are not merely drafting efforts to 
This argument is not persuasive. When determining whether a claim integrates a recited judicial exception into a practical application (i.e. applying, relying, or using the judicial exception in a manner that imposes a meaningful limit on the judicial exception), the additional elements are evaluated to determine whether they integrate a judicial exception into a practical application. In this case, the limitations of incorporating genetic data into a database, analyzing the genetic data by classifying the agricultural product, and presenting feedback are part of the judicial exception and are not additional elements, as discussed in the above rejection. Furthermore, the additional element of providing a sample collection kit to the user only serves to collect data for use by the abstract idea (i.e. collecting genetic data), which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). Last, the additional element of receiving a scan of the specific identifier by the remote compute and store server merely invokes computers as a tool to perform the existing process or receiving data, which does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the above limitations do not integrate the recited judicial exception into a practical application such that the claims  apply, rely, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Applicant remarks that claim 1 recites improvements to a technology or technical field (e.g. genetic testing, agricultural management, and/or agricultural production) by providing a system 
This argument is not persuasive. A claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359. See MPEP 2106.05(a). In this case, claim 1 recites “…presenting…feedback based on the registration details and the genetic profile…, wherein the feedback comprises a nutritional recommendation associated with the pre-determined nutrient”. However, claim 1 does not require that any action is taken based on determined nutritional recommendation, such that the alleged improvements of improving feed efficiency, ensuring animals receive needed nutrients, or implementing different feeding combinations or schedules is required within the metes and bounds of the claim. Therefore, the alleged improvement is not reflected in the claims. 
Furthermore, while claim 1 does recite “performing, by the remote compute and store server, an automated function based on the result of the analysis of the genetic profile, wherein performing the automated function comprises generating and transmitting a command to an actuator associated with a mechanized device at the agricultural farm”, the claims only require transmitting a command to an actuator (i.e. transmitting data), but nothing is required to be performed at the agricultural farm by the mechanized device. As discussed in the above rejection, the courts have found receiving or transmitting data over a network, e.g., using the Internet to gather data as well-understood, routine, and conventional functions when they are claimed in a merely generic matter or as insignificant extra-solution activity. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). Therefore, the claims do not reflect an improvement to technology.

Step 2B:
Applicant remarks that amended claim 1 recites additional elements that, in combination, are not well-understood, routine, or conventional activity, and in particular, claim 1 recites improvements to a technology or technical field (Applicant’s remarks at pg. 12, para. 2).
This argument is not persuasive for the reasons discussed above regarding the alleged improvement to technology. Furthermore, the argument pertaining to the additional elements not being well-understood, routine, or conventional activity is not persuasive for the reasons discussed in the rejection above, which considers each of the additional elements both individually and in combination. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-8, 10-13, and 17 
The rejection of claims 14-16 under 35 U.S.C. 103 as being unpatentable over Leachman et al. (US 2013/0346282 A1; Pub. Date: 26 Dec. 2013) in view of Stroman et al. (US 8,642,262 B2; Pub. Date: 4 Feb. 2014) in the Office action mailed 10 Sept. 2021 has been withdrawn in view of the cancellation of these claims received 07 Dec. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leachman et al. (US 2013/0346282 A1; Pub. Date: 26 Dec. 2013; cited in IDS; previously cited) in view of Stroman et al. (US 8,642,262 B2; Pub. Date: 4 Feb. 2014; previously cited), Pickett et al. (US 6,691,135 B2; Pub. Date: 10 Feb. 2004; newly cited), and Wagyu (Wagyu: Membership and Cattle Registration, 2013, pg. 1-6; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 1, Leachman et al. shows a method for managing livestock (i.e. agricultural products) (Abstract) which includes the following steps:
Leachman et al. shows receiving, by a processor (i.e. a compute and store server) ([0008]), a plurality of information associated with the animal, including information regarding management information, nutritional conditions, environmental conditions relevant to the assessment of the 
Leachman et al. shows the animal may be individually identified by electronic identification (EID) or Radio-Frequency identification (RFID) tags or buttons (i.e. a specific identifier) ([0055]), and the process for identifying the relative market value, which includes analyzing the genetic sample, is determined as part of the animal ID process ([0056];[0063]), which shows the specific identifier is paired with the genetic sample.
Leachman et al. shows utilizing DNA sequence information (i.e. raw genetic data), including DNA marker information, of the animal ([0063]-[0064]; [0094]). Leachman et al. further shows the DNA information (i.e. genetic data) is inputted by a user to the computer (i.e. incorporated directly) ([0165]; FIG. 12A #110).
Leachman et al. shows analyzing, by a processor ([0008]), the DNA sequence information ([0016]; [0064]; FIG. 1, e.g. genetic merit estimates derived from DNA analysis), wherein analyzing the genetic data, which includes the DNA marker information (i.e. the one or more gene markers), comprises determining a feed efficiency (e.g. the ability to turn feed nutrients to milk or weight gain) for the animal, which is a classification of a response to feed intake (i.e. to a pre-determined nutrient, given the broadest reasonable interpretation of a nutrient is a substance that provides nourishment essential for growth and maintenance) ([0063]-[0064], e.g. genetic merits include feed efficiency; [0094]). 
Leachman et al. shows generating the genetic merit estimates (i.e. a genetic profile) for the animal, by a processor (i.e. a compute and store server) ([0008]), based on the DNA analysis ([0016]; [0064]; FIG. 1, e.g. genetic merit estimates derived from DNA analysis).
Leachman et al. shows presenting, by a processor (i.e. a compute and store server) ([0008]), a genetic merit score card containing star rankings for the animal’s genetic merits, relative market value, and recommended feed regimens (i.e. the feedback comprises a nutritional recommendation) (FIG. 6-7; [0024] [0134]-[0135]), based on the genetic merit estimates for the 
Regarding claim 2, Leachman et al. shows the DNA sequence information with  markers (i.e. the genetic data) can be determined from genetic tests (i.e. analysis) of DNA samples obtained from the animal (i.e. the agricultural product) ([0063]-[0064]).
Regarding claim 3, Leachman et al. shows the registration details (e.g. management information, environmental conditions, nutritional conditions, and other information) define one or more characteristics of a livestock (FIG. 5; [0015]; [0131]). 
Regarding claim 4, Leachman et al. shows the genetic data can include DNA sequence information (i.e. genomics data and bioinformatics data) ([0064]), wherein the genetic data is indicative of nutrition ([0063], e.g. nutrition effects the expression of the genetic merit).
Regarding claim 5, Leachman et al. shows the genomic data comprises DNA sequence information (i.e. DNA sequencing data) ([0064]).
Regarding claim 6, Leachman et al. shows the feedback further includes presenting a relative market value (i.e. a market valuation) on the genetic merit scorecard  (FIG. 6; [0135]; [0139]).
Regarding claim 7, Leachman et al. shows that the process for identifying the relative market value, which includes analyzing the genetic sample, is determined as part of the animal ID process ([0055]-[0056];[0063]), which shows analyzing the genetic test sample includes identifying the animal via its identifier.
Regarding claim 8, Leachman et al. shows the relative market value (i.e. feedback) is determined based on a regression analysis of the genetic merit estimates (i.e. analysis of the genetic profile) ([0095]-[0097], e.g. regression determines relationship between genetic merit estimates and economic factors, which are then used to calculate market value). Leachman et al. further shows 
Regarding claims 10-11, Leachman et al. shows the genetic merit scorecard (i.e. a result of the analysis of the genetic profile) can be received by a user (i.e. generated and transmitted) by a text message or email ([0143]; [0167]). With regard to the text message or email being generated and transmitted automatically (i.e. an automated function), broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding claim 12, Leachman et al. shows the relative market value (i.e. feedback) is presented to a user via a display on a buyer computer ([0025]-[0026]; FIG. 10, Buyer computer #740)
Regarding claim 13, Leachman et al. shows a user can input one or more changes in the plurality of genetic merit estimates or other information obtained from an animal (i.e. updated agricultural product data) and determine a revised genetic merit scorecard with a revised market value (i.e. feedback) for the sale group ([0089]), wherein determining the revised genetic merit scorecard and revised market value involves analyzing the genetic profile and the updated information ([0015];[0063]). Leachman et al. further shows the feedback is displayed (i.e. visualized) to an electronic interface of the computer system (i.e. remote compute and store server) ([0008]; [0124]; FIG. 4A).
Regarding claim 17, Leachman et al. shows the revised relative market value (i.e. feedback), determined based on analysis of the genetic profile and updated agricultural product information ([0089]; [0095]-[0097]) is presented to the user via a display on a remote computer (FIG. 6, 7A, and 7B; [0044]-[0046]; [0140]). 

Leachman et al. does not disclose the following limitations:
Regarding claim 1, Leachman et al. does not disclose providing a sample collection kit to the user in response to receiving the registration details, wherein the genetic sample is collected with 
Further regarding claim 1, Leachman et al. does not show the genetic data received directly from a user is incorporated into a database of the remote compute and store server. However, Leachman et al. shows a computer system (i.e. a compute and store server) which allows a user to input DNA information (i.e. genetic data) ([0065]) and a database capable of storing data (Fig. 4A, Database #406; FIG. 8, Database #730). Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention as shown by Stroman et al. 
Further regarding claim 1, Leachman et al. does not disclose receiving, by the remote computer and store server, a scan of the specific identifier from a computing device at the agricultural farm, and that the presenting of the feedback is in response to receiving the scan of the specific identifier at the agricultural farm. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Pickett et al.
Further regarding claim 1, Leachman et al. does not show performing, by the remote compute and store server, an automated function based on a result of the analysis of the genetic profile, wherein performing the automated function comprises generating and transmitting a command to an actuator associated with a mechanized device of the agricultural farm. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Stroman et al.
Regarding claim 7, Leachman et al. does not show the specific identifier is a barcode. However, this limitation was known in the art, before the effective filing date of the claimed invention as shown by Stroman et al. 

Regarding claim 1, Wagyu discloses customer instructions for DNA testing of registered cattle (pg. 2, Animal Registration and DNA Testing), which comprises completing a DNA testing submission form requiring AWA registration numbers for parents (i.e. registration details), and then upon receipt of the submission form, mailing DNA collector kits to the customer (i.e. providing a sample collection kit in response to receiving the registration details) (pg. 3, DNA Testing, steps 1-3 and 7-8). Wagyu further discloses the sample collection kit is marked with the registration number of the cattle (i.e. associated with the specific identifier) and is used to collect the sample(s) of the animal (pg. 3, DNA Testing, step 8).
Further regarding claim 1, Stroman et al. shows a method for managing livestock (Abstract), which includes a computer with a central database that stores genetic information of the livestock (Col. 9, lines 11-15; Fig. 1, #Main Facility 105 and central database #109), wherein the genetic information is input by a user (Col. 6, lines 46-51). Stroman et al. further shows using a central database allows for users to collectively share and compare information with buyers (col. 15, lines 31-36).
Further regarding claim 1, Pickett et al. discloses a system for managing agricultural products (Abstract), which includes conducting a genetic test on an agricultural product to obtain genetic information on the agricultural product (col. 14, lines 34-41; col. 21, lines 62-64), scanning an identifier associated with the agricultural product by a user at a farm, and obtaining (i.e. presenting) information in the profile, which includes genetic data, of the agricultural product in response to the scanning (col. 29, lines 7-22; col. 32 lines 8-40; FIG. 27-28). Pickett et al. discloses being able to automatically gather agricultural product data facilitates the transportation and use of agricultural products with differentiated characteristics (col. 2, lines 24-30).
Further regarding claim 1, Stroman et al. discloses a sorting system which includes a computer (i.e. the remote compute and store server) generating and transmitting instructions to a controller (i.e. actuator) to operate a movement mechanism to lead animals into pens based on sorting criteria (col. 21, lines 19-30, e.g. movement mechanism may be an electrical actuator; col. 22, 
Regarding claim 7, Stroman et al. further shows tracking animals using barcode tags (Col. 14, lines 22-26; Col. 21, lines 38-43).

It would have been prima facie obvious, to one of ordinary kill in the art, before the effective filing date of the claimed invention to have provided a sample collection kit to the user in response to receiving the registration details, wherein the sample collection kit is used to collect the sample and is associated with the specific identifier, as shown by Wagyu (pg. 2-3, DNA Testing). One of ordinary skill in the art would have been motivated to combine the method of Leachman et al. with the method of Wagyu et al. in order to obtain the samples of DNA of an individual animal required for determining the genetic data, which can then be used for deriving genetic merit estimates that facilitate an owner to evaluate the relative market value of their livestock, as shown by Leachman et al. ([0003];[0008];[0063]). This modification would have had a reasonable expectation of success because Leachman et al. discloses the genetic data is determined from genetic tests on obtained samples of DNA ([0063]).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Leachman et al., to have stored the raw genetic data from a user of Leachman et al. into a database of the remote compute and store server, as shown by Stroman et al. (col. 9, lines 11-15; Fig. 1). One of ordinary skill in the art would have been motivated to combine the method of Leachman et al. with the method of Stroman et al. in order to allow users to collectively share and compare information with buyers, as shown by Stroman et al. (col. 15, lines 31-36). This modification would have had 
It would have been further prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Leachman et al. to have received a scan of the specific identifier from a computing device at the agricultural farm and presented the feedback in response to receiving the scan of the specific identifier at the agricultural farm, as shown by Pickett et al (col. 29, lines 7-22; col. 32 lines 8-40; FIG. 27-28). One of ordinary skill in the art would have been motivated to combine the method of Leachman et al. with the method of Pickett et al. in order to automatically gather data on agricultural product data, thus facilitating the transportation and use of agricultural products with differentiated characteristics (col. 2, lines 24-30). This modification would have had a reasonable expectation of success because Leachman et al. discloses the animals (i.e. agricultural product) have specific identifiers ([0055]), and both Leachman et al. and Pickett et al. involve utilizing genetic data for managing agricultural products.
It would have been further prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Leachman et. al. to have generated and transmitted a command to an actuator associated with a mechanized device of the agricultural farm based on a result of the analysis of the genetic profile, as shown by Stroman et al. (FIG. 18; col. 20, lines 38-63; col. 21, lines 19-30; col. 22, lines 1-11; col. 22, lines 12-18). One of ordinary skill in the art would have been motivated to combine the method of Leachman et al. with the method of Stroman et al. in order to generate additional value from livestock by sorting them, as shown by Stroman et al. (col. 20, lines 27-39). This modification would have had a reasonable expectation of success because both Leachman et al. and Stroman et al. involve using genetic information from livestock.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the identifier shown by Leachman et al., and prima facie obvious.

Response to Arguments
Applicant's arguments filed 07 Dec. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Leachman and Stroman do not disclose classifying the agricultural product for response to a predetermined nutrient based on one or more gene markers and then presenting feedback based on the analysis including a nutritional recommendation associated with the predetermined nutrient, and that while Leachman discloses the genetic merit scorecard may be generated that includes a recommended feed regimen to maintain the relative market value based on the plurality of genetic merit estimates, the “recommended feed regimen” does not appear to be based on the analysis of genetic data as recited in amended claim 1 (Applicant’s remarks at pg. 14, para. 1 to pg. 15, para. 1). Applicant remarks that Leachman discloses that recommended feed regimen is related to the corresponding age and source verification and NHTC information and not related to analysis of genetic data, and therefore, Leachman fails to disclose genetic analysis that includes “classifying the agricultural product for a response to a predetermined nutrient based on the one or more gene markers defined by the genetic data” or presenting feedback based on that analysis that “comprises a nutritional recommendation…” (Applicant’s remarks at pg. 15, para. 2 to pg. 16, para. 2).
This argument is not persuasive. Claim 1 recites “…presenting…feedback based on the registration details and the genetic profile…wherein the feedback comprises a nutritional based on the plurality of genetic merit estimates”, and at para. [0064] that the genetic merit estimates factor in DNA information including genomic predictions obtained from single nucleotide polymorphism information. Therefore, Leachman discloses that the recommended feed regimen is based on the genetic profile (e.g. the genetic merit estimates), which is based on the analysis of the genetic data, and not only to age, source verification, and NHTC information. 
Furthermore, as discussed in the above rejection, Leachman et al. shows analyzing, by a processor ([0008]), the DNA sequence information ([0016]; [0064]; FIG. 1, e.g. genetic merit estimates derived from DNA analysis), wherein analyzing the genetic data, including the DNA marker information, comprises determining a feed efficiency (e.g. the ability to turn feed nutrients to milk or weight gain) for the animal, which is a classification of a response (i.e. gaining weight or producing milk) to feed (i.e. to a pre-determined nutrient, given the broadest reasonable interpretation of a nutrient is a substance that provides nourishment essential for growth and maintenance) ([0063]-[0064], e.g. genetic merits include feed efficiency; [0094]). Therefore Leachman et al. discloses the limitation of “classifying the agricultural product for a response to a predetermined nutrient based on the one or more gene markers defined by the genetic data”. Last, given Leachman discloses the recommended feed regimen is based on the genetic merit estimates ([0024]), and that the genetic merits include feed efficiency ([0063]), Leachman further shows the recommended feed regimen (i.e. the nutritional recommendation) is associated with the feed efficiency classification, and thus, the predetermined nutrient (i.e. the feed). As such, Leachman et al. further discloses the limitation “comprises a nutritional recommendation associated with the predetermined nutrient…”.

Applicant remarks that dependent claims 2-8, 10-13, and 17 depend from independent claim 1, and therefore the rejections should be withdrawn for the same reasons discussed above for claim 1 (Applicant’s remarks at pg. 16, para. 3).
This argument is not persuasive for the same reasons discussed above for claim 1.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631